PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Rebecca J. Abergel, et al.
Application No. 16/330,601
Filed: March 5, 2019
Attorney Docket No. LBNL.077NP
For: FORMULATIONS OF HYDROXYPYRIDONATE ACTINIDE/LANTHANIDE DECORPORATION AGENTS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the petition under the provisions of 37 CFR 1.182 filed April 14, 2022, to expedite consideration of the concurrently filed petition under 37 CFR 1.137(a), to revive the above-identified application.

The petition under 37 CFR 1.182 is GRANTED, to the extent that the requisite $210 petition fee to expedite has been received.

The petition under 37 CFR 1.137(a) is DISMISSED.

Petitioner states “It appears that an executed oath/declaration signed by inventor Kenneth N. Raymond on June 3, 2020 may have been signed electronically in a non-USPTO standard format using a script font without using slashes.” 

A review of the record shows the instant application was filed March 5, 2019. On October 29, 2021, a Notice of Allowance and Fee(s) Due was mailed setting a statutory period for reply of three (3) months. On November 10, 2021, a corrected Notice of Allowability was mailed along with A Notice to File Corrected Application Papers (Notice) requiring the filing of a substitute specification. Applicant was given two (2) months to from the date on the Notice to respond. On December a supplemental Notice of Allowability was mailed. A reply to the Notice was received January 10, 2022. The Issue Fee was paid on January 28, 2022. Applicant withdrew the application from issuance on February 15, 2022 by way of ePetition along with the filing of Request for Continued Examination (RCE), the oath/declaration for inventor Kenneth N. Raymond and an information disclosure statement (IDS). A Notice of Allowance and Fee(s) Due (Notice) was mailed on March 16, 2022, which set a statutory period for reply for three (3) months, requiring the Issue fee to be paid no later than June 16, 2022. The instant petition was filed April 14, 2022. Applicant withdrew the application from issue with the filing of an RCE and IDS on June 16, 2022 prior to payment of the issue fee. Accordingly, since time still exists in the Notice, application is not abandoned.1

This application is being referred to back to the Technology Center Art Unit 1617 for action on the merits to commensurate in accordance with this decision. 

Telephone inquiries concerning this decision should be directed to undersigned at (571) 272-1642. All other inquiries concerning the status or examination of this application should be directed to the Technology Center at their customer service line (571) 272-1600. 


/APRIL M WISE/Paralegal Specialist, Office of Petitions  



    
        
            
        
            
    

    
        1 A timely executed oath  or declaration for Kenneth N. Raymond was filed on 
        June 22, 2020.